       Case 1:20-cv-01378-RRM-LB Document 9 Filed 07/20/20 Page 1 of 1 PageID #: 41




Erika H. Rosenblum, Esq.
ERosenblum@kdvlaw.com



                                                     July 20, 2020

      VIA ECF
      Magistrate Judge Lois Bloom
      United States District Court
      Eastern District of New York
      225 Cadman Plaza East
      Brooklyn, New York 11201

               Re:      Angel Rodriguez v. Indrio Brands d/b/a Hale Groves
                        Index No.: 20-cv-01378(RRM)(LB)__________________

      Dear Judge Bloom:

             This office represents the Defendant, Indrio Brands d/b/a Hale Groves (“Defendant”), in
      the above-referenced matter.

             We are pleased to report that the parties have reached an agreement in principle to resolve
      this matter. As a result, the parties respectfully request that all deadlines be held in abeyance sine
      die to enable the parties time to complete the necessary settlement paperwork and fully
      consummate the settlement, which the parties anticipate will take approximately 45 days.

               We thank Your Honor for all courtesies extended.


                                                     Respectfully submitted,
                                                     Kaufman Dolowich & Voluck, LLP



                                                     Erika H. Rosenblum

      Cc:      All Counsel of Record (via ECF)

      4825-6048-1731, v. 1
